Title: To Benjamin Franklin from Arthur Lee, 5 March 1777
From: Lee, Arthur
To: Franklin, Benjamin


Dear Sir,
Burgos March 5th. 1777
I have been desird to stop here which is half way to Madrid, in order to negotiate with more secrecy. There appears more timidity here than with you. What I shall be able to do, I cannot yet determine, but I am told that if I proceed to Madrid it will be likely to prevent the execution of those good intentions there may be towards us. I beg you will write me immediately your opinion, whether I ought to give up this point. Direct to me here.
I am assurd from the best authority, that a plan is forming for such a disposition of the forces of the two kingdoms, as will give the fullest alarm to our enemy.
If you think the enclosd is likely to be of use in augmenting that alarm, please to seal, and have it put into the post.
I suppose Mr. D. is gone. I am, dear Sir, Yours &c.
 
Addressed: A Monsr. / Monsr. Francois / dans le jardin
Notation: A Lee. to B.F. Burgos March 5th. 77.
